Citation Nr: 1145703
Decision Date: 12/14/11	Archive Date: 01/30/12

DOCKET NO. 07-28 899	)        DATE DEC 14 2011

On appeal from the Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina

THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.

WITNESS AT HEARING ON APPEAL 

The Appellant

ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Appellant was in the Army Reserve and the Florida Army National Guard from November 1985 until April 1995. The Appellant had qualifying periods of active duty for training with the Army Reserve and the Florida Army National Guard from July 7, 1986, to October 22, 1986; from January 8, 1991, to March 19, 1991; and from August 8, 1994, to August 22, 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in February 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge. The transcript of the hearing is in the Veteran's file.

After the hearing in August 2009, the Appellant was notified by letter that his file was forwarded to the Board. In the letter, the Appellant was notified that he could ask for a hearing before the Board, but if he had already asked for a hearing he need not repeat the request. In response, the Appellant asked for a hearing before the Board to give testimony. As the Board will decide an appeal only after affording the Appellant an opportunity for a hearing and as the Appellant had already had a hearing before the Board, and as good cause for a second hearing has not been shown, the request for a second hearing before the Board is denied. 38 U.S.C.A. § 7107(b).

In November 2009, the Board afforded the Appellant the opportunity to clarify his choice of representation. The Veteran notified the Board that he would represent himself.

-2-

In January 2010, the Board remanded the case for further development. As the requested development has been completed, no further action to ensure compliance with the Board's remand directive is required. Stegall v. West, 11 Vet. App. 268 (1998).

The claim of service connection for a psychiatric disorder to include posttraumatic stress disorder is REMANDED to the RO via the Appeals Management Center in Washington, DC.

REMAND

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110 and 1131.

The term "active service" includes active duty, any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in line of duty. 38 U.S.C.A. §§ 101(24); 38 C.F.R. § 3.6(a).

The Appellant's qualifying active service consisted of periods of active for training in the Florida Army National Guard from January 8, 1991, to March 19, 1991 and from August 8, 1994, to August 22, 1994. A member of the National Guard only serves in the federal military when the member is formally called into the military service of the United States. At all other times, a member of the National Guard serves solely as a member of the State militia under the command of a state governor. To have basic eligibility as a veteran based on a period of duty as a member of a state Army National Guard, a National Guardsman must have been ordered into Federal service under 32 U.S.C.A. §§ 316, 502, 503, 504, or 505. 38 C.F.R. § 3.6(c) and (d). Allen v. Nicholson, 21 Vet. App. 54, 57 (2007).

-3-

The Appellant did not serve in combat, posttraumatic stress disorder was not diagnosed during qualifying active service, and there is no evidence of fear of hostile military or terrorist activity.

The Appellant argues that he has posttraumatic stress disorder due to harassment, discrimination, threats of physical harm, and personal assaults, while a member of the Florida Army National from April 1990 to April 1995.

The available service treatment records contain no complaint, finding, history, symptoms, treatment or diagnosis of a psychiatric disorder, including posttraumatic stress disorder.

The Appellant has identified several stressors only one of which occurred during qualifying, federalized active duty for training from January to March 1991. The other stressors did not occur during qualifying, federalized active duty for training.

After service, records of the Florida Department of Corrections show that after hospitalization for two days in September and October of 2001 for suicidal ideation and auditory hallucinations, the diagnoses were rule out psychotic disorder, rule out bipolar disorder, and rule out personality disorder.

On an evaluation by a private LCSW in 2004, the diagnosis was posttraumatic stress disorder associated with harassment, threats of bodily injury, verbal abuse, and ostracism suffered by the Appellant while he was in the Florida National Guard.

On an evaluation by a private psychiatrist in February 2006, the diagnoses were bipolar disorder and posttraumatic stress disorder in partial remission.

-4-

As the record shows that the Appellant has been diagnosed with a psychiatric disorder other than posttraumatic stress disorder, a medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert claimant and the evidence developed in processing the claim, demons v. Shinseki, 23 Vet. App. 1 (2009).

As the record does not contain sufficient competent medical evidence to decide the claim, additional evidentiary development under the duty to assist is needed.

Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance on the claim of service connection for a psychiatric disorder other than posttraumatic stress disorder.

2. Request from the Florida Department of Military Affairs, Office of the Adjutant General, copies of orders, citing as authority 32 U.S.C. § 502, for periods of active duty for training in August 1992 and in August 1993.

3. Afford the Appellant a VA psychiatric examination to include psychological testing for posttraumatic stress disorder to determine:

-5-

Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent) that any current psychiatric disorder to include posttraumatic stress disorder, if present, is etiologically related to the Appellant's experience in March 1991 while on qualifying active duty for training in the Florida Army National Guard.

If posttraumatic stress disorder is diagnosed, the VA examiner is asked to consider the sufficiency of the alleged stressor identified by the Appellant that occurred during a qualifying period of active duty for training in March 1991, when during a break from class, a drill sergeant came up to the Appellant and placed a hand on his head and asked: Was there anybody there?

If, however, after a review of the record, an opinion on is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot rendered because there are multiple potential etiologies, when the Appellant's experience, limited to the event in March 1991, is not more likely than any other related to the Appellant's current psychiatric disorder and that an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Appellant's file must be made available to the VA examiner.

-6-

4. After the completion of the above development, adjudicate the claim of service connection for a psychiatric disorder to include posttraumatic stress disorder. If the benefit sought remains denied, furnish the Appellant a supplemental statement of the case and return the case to the Board.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).

George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

-7-



